274 F.2d 94
107 U.S.App.D.C. 32
Leroy WILSON, Appellantv.UNITED STATES of America, Appellee.
No. 15191.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 2, 1959.Decided Dec. 23, 1959.

Appeal from the United States District Court for the District of Columbia; James W. Morris, District Judge.
Mr. John H. Pratt, Washington, D.C.  (appointed by the District Court) for appellant.
Mr. Frank Q. Nebeker, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
This is a narcotics case.  Police officers with a search warrant searched an apartment and found appellant there cowering in a state of undress under some clothes in a closet.  They found a key to the apartment in his clothes, a hat belonging to him in a hatbox, and in the same box a considerable quantity of heroin.  Officers testified that when they sought the address of the nominal lessee of the place appellant told them not to proceed further in that direction as the apartment was his (appellant's) and the narcotics were also his.  On the witness stand appellant denied making any such statements.  He was convicted on two counts.  On appeal he complains of the trial judge's charge to the jury.


2
We have carefully considered the contentions advanced by able and conscientious court-appointed counsel.  The principal impact of these contentions is on Count 2 of the indictment.  But the sentences on Counts 1 and 2 are concurrent.  We have no doubt as to the propriety of the conviction obtained on Count 1 and rest our decision on that count.1


3
Affirmed.



1
 Hirabayashi v. United States, 1943, 320 U.S. 81, 63 S.Ct. 1375, 87 L.Ed. 1774